Exhibit 10.27

SYMMETRICOM, INC.

2010 EMPLOYEE STOCK PURCHASE PLAN

(Amended and Restated as of April 29, 2011)

ARTICLE I.

ESTABLISHMENT OF THE PLAN

The Symmetricom, Inc. 2010 Employee Stock Purchase Plan, as amended and restated
herein, provides employees of Symmetricom, Inc. and its Designated Subsidiaries
with an opportunity to acquire a stock ownership interest in the Company
pursuant to a plan which is intended to qualify as an “employee stock purchase
plan” under Section 423 of the Internal Revenue Code of 1986, as amended.

ARTICLE II.

DEFINITIONS

Whenever the following terms are used in the Plan, they shall have the meaning
specified below unless the context clearly indicates to the contrary. The
singular pronoun shall include the plural where the context so indicates.

2.1 “Administrator” shall mean the Committee (or the Board, to the extent that
it administers the Plan).

2.2 “Board” shall mean the Board of Directors of the Company.

2.3 “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.4 “Committee” shall mean the Compensation Committee of the Board (or such
other committee of the Board which is appointed to administer the Plan).

2.5 “Common Stock” shall mean shares of common stock of the Company.

2.6 “Company” shall mean Symmetricom, Inc., a Delaware corporation.

2.7 “Compensation” shall mean the regular straight-time earnings or base salary
paid to an Eligible Employee by the Company or any Designated Subsidiary before
deduction for any salary deferral contributions made by the Eligible Employee to
any tax-qualified retirement plan or nonqualified deferred compensation plan of
the Company or any Designated Subsidiary, but excluding all overtime payments,
bonuses and other incentive-type payments, reimbursements, fringe benefits, or
income recognized in connection with any compensatory equity-based awards.

2.8 “Designated Subsidiary” shall mean the Subsidiaries that have been
designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan, including any Subsidiary in existence on
the Effective Date and any Subsidiary formed or acquired following the Effective
Date.



--------------------------------------------------------------------------------

2.9 “Effective Date” shall mean the date the Plan was initially adopted by the
Board, subject to its approval by stockholders of the Company.

2.10 “Eligible Employee” shall mean an Employee who (a) is customarily scheduled
to work at least 20 hours per week, (b) is customarily employed for more than
five (5) months in a calendar year, and (c) after the granting of the Option
would not be deemed for purposes of Section 423(b)(3) of the Code to possess 5%
or more of the total combined voting power or value of all classes of stock of
the Company or any Parent or Subsidiary. For purposes of clause (c), the rules
of Section 424(d) of the Code with regard to the attribution of stock ownership
shall apply in determining the stock ownership of an individual, and stock which
an Employee may purchase under outstanding options shall be treated as stock
owned by the Employee. Notwithstanding the foregoing, the Administrator may
exclude from participation in the Plan as an Eligible Employee any Employee who
is a citizen or resident of a foreign jurisdiction (without regard to whether
they are also a citizen of the Unites States or a resident alien (within the
meaning of Section 7701(b)(1)(A) of the Code)) if either (i) the grant of the
Option is prohibited under the laws of the jurisdiction governing such Employee,
or (ii) compliance with the laws of the foreign jurisdiction would cause the
Plan or the Option to violate the requirements of Section 423 of the Code.

2.11 “Employee” shall mean any person who renders services to the Company or a
Designated Subsidiary in the status of an employee within the meaning of
Section 3401(c) of the Code. “Employee” shall not include any director of the
Company or a Designated Subsidiary who does not render services to the Company
or a Designated Subsidiary in the status of an employee within the meaning of
Section 3401(c) of the Code. For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
sick leave or other leave of absence approved by the Company or Designated
Subsidiary and meeting the requirements of Treasury Regulation
Section 1.421-1(h)(2) Where the period of leave exceeds three (3) months and the
individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship shall be deemed to have terminated on the
first day immediately following such three (3)-month period.

2.12 “Enrollment Date” shall mean the first day of each Offering Period.

2.13 “Exercise Date” except as provided in Section 5.2, shall mean the last
Trading Day of each Offering Period.

2.14 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.15 “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(a) If the Common Stock is listed on any established stock exchange or a
national market system, including, without limitation, the New York Stock
Exchange, the Nasdaq Global Select Market or the Nasdaq Global Market, its Fair
Market Value shall be the closing sales price for such stock (or the closing
bid, if no sales were reported) as quoted on such exchange or system on the
Exercise Date, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

 

2



--------------------------------------------------------------------------------

(b) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Common Stock on the Exercise Date as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

(c) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.

2.16 “Offering Period” shall mean (a) the period commencing on March 1, 2011 and
ending on the last Trading Day of August 2011, and (b) thereafter, the six-month
period commencing on the first Trading Day of each March and September. The
duration and timing of Offering Periods may be changed by the Administrator, in
its sole discretion, provided that in no event may an Offering Period exceed
twenty-seven (27) months in length.

2.17 “Option” shall mean the right to purchase shares of Common Stock pursuant
to the Plan during each Offering Period.

2.18 “Option Price” shall mean the purchase price of a share of Common Stock
hereunder as provided in Section 4.2 below.

2.19 “Parent” shall mean any entity that is a parent corporation of the Company
within the meaning of Section 424(e) of the Code and the Treasury Regulations
promulgated thereunder.

2.20 “Participant” shall mean any Eligible Employee who elects to participate in
the Plan.

2.21 “Plan” shall mean this Symmetricom, Inc. 2010 Employee Stock Purchase Plan,
as amended and restated herein and as may be further amended from time to time.

2.22 “Plan Account” shall mean a bookkeeping account established and maintained
by the Company (or its designee) in the name of each Participant.

2.23 “Subsidiary” shall mean any entity that is a subsidiary corporation of the
Company within the meaning of Section 424(f) of the Code and the Treasury
Regulations promulgated thereunder.

2.24 “Trading Day” shall mean a day on which national stock exchanges are open
for trading.

ARTICLE III.

PARTICIPATION

3.1 Eligibility.

(a) Any Eligible Employee who shall be employed by the Company or a Designated
Subsidiary on a given Enrollment Date for an Offering Period shall be eligible
to

 

3



--------------------------------------------------------------------------------

participate in the Plan during such Offering Period, subject to the requirements
of Articles IV and V, and the limitations imposed by Section 423(b) of the Code
and the Treasury Regulations thereunder.

(b) No Eligible Employee shall be granted an Option under the Plan which
provides such Eligible Employee with rights to purchase stock under the Plan,
together with options to purchase stock under all other employee stock purchase
plans of the Company, any Parent or any Subsidiary which are subject to the
Section 423 of the Code, to accrue at a rate which exceeds $25,000 of Fair
Market Value of such stock (determined at the time the option is granted) for
each calendar year in which the Option is outstanding at any time. This
limitation shall be applied in accordance with Section 423(b)(8) of the Code and
the Treasury Regulations thereunder.

3.2 Election to Participate; Payroll Deductions

(a) Except as provided in Section 3.3, an Eligible Employee may participate in
the Plan only by means of payroll deduction. An Eligible Employee may elect to
participate in the Plan by delivering to the Company by such time designated by
the Administrator preceding the Enrollment Date for such Offering Period a
payroll deduction authorization in such manner as prescribed by the
Administrator.

(b) An Eligible Employee shall designate on the payroll deduction authorization
form the percentage of his or her Compensation which he or she elects to have
withheld for the purchase of Common Stock hereunder, which may be any whole
percentage from 1% to 10% of the Participant’s Compensation. The Administrator
may, for future Offering Periods, increase or decrease the maximum percentage of
a Participant’s Compensation which may be withheld for the purchase of Common
Stock during an Offering Period or express the limit on payroll deductions for
each Participant as a fixed dollar amount. No Participant may increase or
decrease the rate of payroll withholding during an Offering Period, provided,
that any Participant may withdraw from the Plan during an Offering Period
pursuant to Section 6.1 below. Amounts deducted from a Participant’s
Compensation pursuant to this Section 3.2 shall be credited to the Participant’s
Plan Account.

(c) A Participant’s election to participate in the Plan with respect to an
Offering Period shall enroll such Participant in the Plan for each successive
Offering Period at the same payroll deduction percentage as in effect at the
termination of the prior Offering Period, unless such Participant delivers to
the Company a different election with respect to the successive Offering Period
by such time and in such manner as is designated by the Administrator for
enrollment in the Plan for such successive Offering Period, or unless such
Participant becomes ineligible for participation in the Plan.

3.3 Leave of Absence. During leaves of absence approved by the Company meeting
the requirements of Treasury Regulation Section 1.421-1(h)(2) under the Code, a
Participant may continue participation in the Plan by making cash payments to
the Company on his or her normal payday equal to his or her authorized payroll
deduction.

 

4



--------------------------------------------------------------------------------

ARTICLE IV.

PURCHASE OF SHARES

4.1 Grant of Option. Subject to the limitations of Section 3.1(b), each
Participant participating in such Offering Period shall be granted an Option to
purchase on the Exercise Date for such Offering Period (at the applicable Option
Price) up to a number of shares of Common Stock determined by dividing such
Participant’s payroll deductions accumulated prior to such Exercise Date and
retained in the Participant’s Plan Account on such Exercise Date by the
applicable Option Price; provided that in no event shall a Participant be
permitted to purchase during each Offering Period more than one thousand two
hundred fifty (1,250) shares of Common Stock (subject to any adjustment pursuant
to Section 5.2); and, provided further, that in no event shall a Participant be
permitted to purchase during an twelve-month period more than two thousand five
hundred (2,500) shares of Common Stock (subject to any adjustment pursuant to
Section 5.2). The Administrator may, for future Offering Periods, increase or
decrease, in its absolute discretion, the maximum number of shares of Common
Stock that a Participant may purchase during such future Offering Periods. The
Option shall expire on the last Trading Day of such Offering Period immediately
after the automatic exercise of the Option in accordance with Section 4.3
hereof, unless such Option terminates earlier in accordance with Article V or
VI.

4.2 Option Price. The Option Price for each share of Common Stock shall be the
lesser of (a) eighty five percent (85%) of the Fair Market Value of such share
on the first Trading Day of an applicable Offering Period, or (b) eighty-five
percent (85%) of the Fair Market Value of such share on the Exercise Date for an
applicable Offering Period.

4.3 Purchase of Shares.

(a) On each Exercise Date on which he or she remains an Eligible Employee, each
Participant will automatically and without any action on his or her part be
deemed to have exercised his or her Option to purchase at the Option Price the
largest number of whole shares of Common Stock which can be purchased with the
amount in the Participant’s Plan Account as of such date. Any portion of a
Participant’s Plan Account which was not applied to the purchase of shares of
Common Stock on the Exercise Date shall be paid to such Participant in one lump
sum in cash as soon as reasonably practicable after such Exercise Date, without
any interest thereon; provided, however, that to the extent that the unused
balance in the Participant’s Plan Account consists of cash in lieu of fractional
shares of Common Stock remaining after the purchase of whole shares of Common
Stock on the Exercise Date, the Administrator may, but shall not be required to,
provide that such amount will be credited to such Participant’s account and
carried forward to the next Offering Period, unless the Participant has elected
to withdraw from the Plan pursuant to Section 6.1 below.

(b) As soon as practicable following each Exercise Date, the number of shares of
Common Stock purchased by such Participant pursuant to subsection (a) above will
be delivered, in the Company’s sole discretion, to either (i) the Participant,
or (ii) an account established in the Participant’s name at a stock brokerage or
other financial services firm designated by the Company. If the Company is
required to obtain from any commission or agency authority to issue any such
shares of Common Stock, the Company will seek to obtain

 

5



--------------------------------------------------------------------------------

such authority. Inability of the Company to obtain from any such commission or
agency authority which counsel for the Company deems necessary for the lawful
issuance of any such shares shall relieve the Company from liability to any
Participant except to refund to him or her the amount withheld.

(c) A Participant shall have the right at any time to request in writing a
certificate or certificates for all or a portion of the whole shares of Common
Stock purchased hereunder. Upon receipt of a Participant’s written request for
any such certificate, the Company shall (or shall cause its agent to), deliver
any such certificate to the Participant as soon as practicable thereafter.

4.4 Transferability of Rights. An Option granted under the Plan shall not be
transferable and is exercisable only by the Participant. No Option or interest
or right to the Option shall be available to pay off any debts, contracts or
engagements of the Participant or his or her successors in interest or shall be
subject to disposition by pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempt at disposition of the Option
shall have no effect.

ARTICLE V.

SHARES SUBJECT TO THE PLAN

5.1 Common Stock Reserved. Subject to adjustment as provided in Section 5.2, the
maximum number of shares of Common Stock that may be issued upon the exercise of
Options granted under the Plan shall be one million four hundred thousand
(1,400,000). Shares of Common Stock made available for sale under the Plan may
be authorized but unissued or reacquired shares reserved for issuance under the
Plan. If and to the extent that any Option is not exercised by a Participant for
any reason, or if such Option shall terminate as provided herein, shares that
have not been issued pursuant to such Option shall again become available for
the purposes of this Plan.

5.2 Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Asset Sale.

(a) Changes in Capitalization. The number of shares of Common Stock which have
been reserved for issuance under the Plan, as well as the price per share and
the number of shares of Common Stock covered by each Option under the Plan which
has not yet been exercised, shall be proportionately adjusted for any increase
or decrease in the number of issued shares of Common Stock resulting from a
stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of shares of Common Stock effected without receipt of consideration by
the Company; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Administrator, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided herein, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by

 

6



--------------------------------------------------------------------------------

reason thereof shall be made with respect to, the number or price of shares of
Common Stock subject to an Option.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. The New Exercise
Date shall be before the date of the Company’s proposed dissolution or
liquidation. The Administrator shall notify each Participant in writing, at
least five (5) business days prior to the New Exercise Date, that the Exercise
Date for the Participant’s Option has been changed to the New Exercise Date and
that the Participant’s Option shall be exercised automatically on the New
Exercise Date, unless prior to such date the Participant has withdrawn from the
Offering Period as provided in Section 6.1 hereof.

(c) Merger, Acquisition or Asset Sale. In the event of a sale of all or
substantially all of the assets of the Company, an acquisition of the Company or
the merger of the Company with or into another corporation, each outstanding
Option may be assumed or an equivalent Option substituted by the successor
corporation or a parent or subsidiary of the successor corporation, with
appropriate adjustments as to the number and kind of shares and prices. In the
event that the successor corporation (or a parent or subsidiary of the successor
corporation) refuses to assume or substitute for the Option, any Offering
Periods then in progress shall be shortened by setting a New Exercise Date and
any Offering Periods then in progress shall end on the New Exercise Date. The
New Exercise Date shall be before the date of the applicable transaction. The
Administrator shall notify each Participant in writing, at least five
(5) business days prior to the New Exercise Date, that the Exercise Date for the
Participant’s Option has been changed to the New Exercise Date and that the
Participant’s Option shall be exercised automatically on the New Exercise Date,
unless prior to such date the Participant has withdrawn from the Offering Period
as provided in Section 6.1 hereof.

(d) Limitation on Adjustments. No adjustment or action described in this
Section 5.2 or in any other provision of the Plan shall be effected to the
extent that such adjustment or action would cause the Plan to fail to satisfy
the requirements of Section 423 of the Code.

5.3 Insufficient Shares. If the Administrator determines that, on a given
Exercise Date, the number of shares with respect to which Options are to be
exercised may exceed the number of shares of Common Stock that remain available
for issuance under the Plan on such date, the Administrator shall make a pro
rata allocation of the shares of Common Stock available for issuance on such
Exercise Date in as uniform a manner as shall be practicable and as it shall
determine in its sole discretion to be equitable among all Participants
exercising Options to purchase Common Stock on such Exercise Date, and the
balance of the amount credited to a Participant’s Plan Account which was not
applied to the purchase of shares of Common Stock shall be paid to such
Participant in one lump sum in cash as soon as reasonably practicable after such
Exercise Date, without any interest thereon.

5.4 Rights as a Stockholder. With respect to shares of Common Stock subject to
an Option, a Participant shall not be deemed to be a stockholder and shall not
have any of the rights

 

7



--------------------------------------------------------------------------------

or privileges of a stockholder. A Participant shall have the rights and
privileges of a stockholder when, but not until, such shares have been issued to
him or her following the exercise of his or her Option.

ARTICLE VI.

TERMINATION OF PARTICIPATION

6.1 Cessation of Contributions; Voluntary Withdrawal.

(a) A Participant may cease payroll deductions during an Offering Period by
delivering written notice of such cessation to the Company in such form and at
such time prior to the Exercise Date for such Offering Period as may be
established by the Administrator. Upon any such cessation, the Participant may
elect either to withdraw from the Plan pursuant to subsection (b) below or to
have amounts credited to his or her Plan Account held in the Plan for the
purchase of Common Stock pursuant to Section 4.3 for such Offering Period. Upon
receipt of a notice of withdrawal from the Plan, the Participant’s payroll
deduction authorization and his or her Option to purchase under the Plan shall
terminate.

(b) A participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the Participant
withdraws.

(c) A Participant who ceases contributions to the Plan during any Offering
Period shall not be permitted to resume contributions to the Plan during that
Offering Period.

6.2 Termination of Eligibility. Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, he or she shall be deemed to have elected to withdraw
from the Plan and the Participant’s Plan Account shall be paid to such
Participant or, in the case of his or her death, to the person or persons
entitled thereto under Section 7.2 hereof, as soon as reasonably practicable and
such Participant’s Option for the Offering Period shall be automatically
terminated.

ARTICLE VII.

GENERAL PROVISIONS

7.1 Administration.

(a) It shall be the duty of the Administrator to conduct the general
administration of the Plan in accordance with the provisions of the Plan. The
Administrator shall have the power to interpret the Plan and the terms of the
Options and to adopt such rules for the administration, interpretation, and
application of the Plan as are consistent therewith and to interpret, amend or
revoke any such rules. The Administrator at its option may utilize the services
of an agent to assist in the administration of the Plan including establishing
and maintaining an individual securities account under the Plan for each
Participant. In its absolute discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Administrator under the
Plan.

 

8



--------------------------------------------------------------------------------

(b) All expenses and liabilities incurred by the Administrator in connection
with the administration of the Plan shall be borne by the Company. The
Administrator may employ attorneys, consultants, accountants, appraisers,
brokers or other persons. The Administrator, the Company and its officers and
directors shall be entitled to rely upon the advice, opinions or valuations of
any such persons. All actions taken and all interpretations and determinations
made by the Administrator in good faith shall be final and binding upon all
Participants, the Company and all other interested persons. No member of the
Administrator shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Options, and
all members of the Administrator shall be fully protected by the Company in
respect to any such action, determination, or interpretation.

7.2 Designation of Beneficiary.

(a) A Participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the Participant’s Plan Account under
the Plan in the event of such Participant’s death subsequent to an Exercise Date
on which the Option is exercised but prior to delivery to such Participant of
such shares and cash. In addition, a Participant may file a written designation
of a beneficiary who is to receive any cash from the Participant’s Plan Account
in the event of such Participant’s death prior to exercise of the Option. If a
Participant is married and the designated beneficiary is not the spouse, spousal
consent shall be required for such designation to be effective.

(b) Such designation of beneficiary may be changed by the Participant at any
time by written notice to the Administrator. In the event of the death of a
Participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such Participant’s death, the Company shall
deliver such shares and/or cash to the executor or administrator of the estate
of the Participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such shares and/or cash to the spouse or to any one or more dependents or
relatives of the Participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.

7.3 Reports. Individual accounts shall be maintained for each Participant in the
Plan. Statements of Plan Accounts shall be given to Participants at least
annually, which statements shall set forth the amounts of payroll deductions,
the Option Price, the number of shares purchased and the remaining cash balance,
if any.

7.4 No Right to Continued Employment. Nothing in the Plan nor an Employee’s
participation herein shall be deemed to create a contract of employment, any
right of continued employment or in any way affect the right of the Company or a
Subsidiary to terminate an Employee at any time with or without cause.

7.5 Amendment and Termination of the Plan

(a) The Board or the Committee may amend, suspend or terminate the Plan at any
time and from time to time; provided, however, that an amendment of the Plan
shall be subject to stockholder approval only to the extent necessary to satisfy
the requirements of

 

9



--------------------------------------------------------------------------------

Section 423 of the Code or any other applicable laws, regulations or rules.
Except as otherwise provided in the Plan, including, without limitation, Article
V or this Article VII, no amendment, suspension or termination may make any
change in any outstanding Option which adversely affects the rights of any
Participant without the consent of such Participant, or except as necessary to
comply with any laws or governmental regulations, or except as necessary to
ensure that the Plan and/or Options granted under the Plan comply with the
requirements of Section 423 of the Code.

(b) Without stockholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to change the Offering Periods, limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
Participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
Participant properly correspond with amounts withheld from the Participant’s
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable which are consistent
with the Plan and Section 423 of the Code.

(c) Upon termination of the Plan, the balance in each Participant’s Plan Account
shall be refunded as soon as practicable after such termination, without any
interest thereon.

7.6 Use of Funds; No Interest Paid. All funds received or held by the Company
under the Plan will be included in the general funds of the Company free of any
trust or other restriction and may be used for any corporate purpose. No
interest will be paid to any Participant or credited under the Plan.

7.7 Term; Approval by Stockholders. Unless earlier terminated by the Board or
the Committee, the Plan shall terminate at the time that all of the shares of
Common Stock reserved for issuance under the Plan, as increased and/or adjusted
from time to time, have been issued under the terms of the Plan. No Option may
be granted during any period of suspension of the Plan or after termination of
the Plan. The Plan will be submitted for the approval of the Company’s
stockholders within 12 months after the date of the Board’s initial adoption of
the Plan. Options may be granted prior to such stockholder approval; provided,
however, that such Options shall not be exercisable prior to the time when the
Plan is approved by the stockholders; provided further that if such approval has
not been obtained by the end of said 12-month period, all Options previously
granted under the Plan shall thereupon be canceled and become null and void.

7.8 Effect Upon Other Plans. The adoption of the Plan shall not affect any other
compensation or incentive plans in effect for the Company or any Subsidiary.
Nothing in the Plan shall be construed to limit the right of the Company or any
Subsidiary (a) to establish any other forms of incentives or compensation for
Employees of the Company or any Subsidiary, or (b) to grant or assume Options
otherwise than under the Plan in connection with any proper

 

10



--------------------------------------------------------------------------------

corporate purpose, including, but not by way of limitation, the grant or
assumption of options in connection with the acquisition, by purchase, lease,
merger, consolidation or otherwise, of the business, stock or assets of any
corporation, firm or association.

7.9 Conformity to Securities Laws. Notwithstanding any other provision of the
Plan, the Plan and the participation in the Plan by any individual who is then
subject to Section 16 of the Exchange Act shall be subject to any additional
limitations set forth in any applicable exemption rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, the Plan shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.

7.10 Notice of Disposition of Shares. The Company may require any Participant to
give the Company prompt notice of any disposition of shares of Common Stock
acquired pursuant to the Plan, within two years after the applicable Enrollment
Date or within one year after the applicable Exercise Date with respect to such
shares. The Company may direct that the certificates evidencing shares acquired
pursuant to the Plan refer to such requirement.

7.11 Tax Withholding. The Company shall be entitled to require payment in cash
or deduction from other compensation payable to each Participant of any sums
required by federal, state or local tax law to be withheld with respect to any
purchase of shares of Common Stock under the Plan or any sale of such shares.

7.12 Governing Law. The Plan and all rights and obligations thereunder shall be
construed and enforced in accordance with the laws of the State of Delaware.

7.13 Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

7.14 Conditions To Issuance of Shares. The Company shall not be required to
issue or deliver any certificate or certificates for shares of Common Stock
purchased upon the exercise of Options prior to fulfillment of all the following
conditions:

(a) The admission of such shares to listing on all stock exchanges, if any, on
which is then listed; and

(b) The completion of any registration or other qualification of such shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; and

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and

 

11



--------------------------------------------------------------------------------

(d) The payment to the Company of all amounts which it is required to withhold
under federal, state or local law upon exercise of the Option; and

(e) The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience.

7.15 Equal Rights and Privileges. All Eligible Employees of the Company (or of
any Designated Subsidiary) will have equal rights and privileges under the Plan
so that the Plan qualifies as an “employee stock purchase plan” within the
meaning of Section 423 of the Code or applicable Treasury Regulations
thereunder. Any provision of the Plan that is inconsistent with Section 423 or
applicable Treasury Regulations thereunder will, without further act or
amendment by the Company, the Board or the Administrator, be reformed to comply
with the equal rights and privileges requirement of Section 423 or applicable
Treasury Regulations thereunder.

* * * * * *

The Symmetricom, Inc. 2010 Employee Stock Purchase Plan was initially duly
approved by the Board of Directors of Symmetricom, Inc. on August 13, 2010.

The Symmetricom, Inc. 2010 Employee Stock Purchase Plan was duly approved by the
stockholders of Symmetricom, Inc. on October 29, 2010.

I hereby certify that the foregoing amendment and restatement of the
Symmetricom, Inc. 2010 Employee Stock Purchase Plan was duly ratified and
approved by the Board of Directors of Symmetricom, Inc. on April 29, 2011.

Executed on this 29th day of April, 2011.

 

/s/ Justin R. Spencer Corporate Secretary

 

12